Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 of our report relating to the consolidated financial statements of Varonis Systems, Inc. (the “Company”) dated February 19, 2015, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2014, filed with the Securities and Exchange Commission. Tel Aviv, Israel /s/ Kost Forer Gabbay & Kasierer July 9, 2015 Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global
